Citation Nr: 0533236	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  05-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Eddie Lawson, Attorney


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1946 to November 1949 and again from June 1950 to 
April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio in which the RO determined new and material evidence was 
submitted sufficient to reopen the previously denied claim, 
but denied the claim on its merits. 

While the June 2004 RO decision addressed this claim de novo, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
characterized as shown above.


FINDINGS OF FACT

1.  An unappealed December 1976 rating decision denied 
service connection for residuals of a low back injury.

2.  In March 1992, the RO found no new and material evidence 
sufficient to reopen the claim. The veteran did not appeal, 
making it the last final decision. 

3. Evidence received since March 1992 warrants consideration 
in order to fairly decide the merits of the claim of 
entitlement to service connection for residuals of a low back 
injury.

4. The veteran suffered an in-service back injury in January 
1951, but the veteran left service fully recovered.

5. The veteran suffered a work-related back injury in 1976.

6.  There is no competent evidence showing the veteran's 
current back problem is related to any in-service disease or 
injury, but rather the evidence links the problem to the 
veteran's 1976 post-service injury.


CONCLUSIONS OF LAW

1.  The March 1992 RO rating decision that denied service 
connection for residuals of a low back injury is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2005).

2.  New and material evidence has been received since March 
1992, and the claim for service connection for residuals of a 
low back injury is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The veteran's current back problem is not a result of his 
in-service back injury, and therefore service connection is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; his contentions; VA 
examination report dated May 2004; private medical records by 
Dr. AGR, DC; and statements made by the veteran's wife, 
Reverend and Mrs. CM.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  

New and Material Evidence

The veteran first claimed service connection for residuals of 
a low back injury in September 1976.  A December 1976 rating 
decision denied the claim finding, that the "veteran's low 
back problem at the present time relate (sic) to an injury in 
1976, many years after service with no relationship to active 
duty." Thereafter the veteran submitted correspondence in 
July 1977 identifying VA outpatient treatment records from 
1968 through 1970 that potentially could have substantiated 
his service connection claim. The RO attempted to retrieve 
the records, but received word from the VAMC that no such 
records exist. The RO then issued a decision in September 
1977 reopening the claim and denying service connection for a 
back disability. 

Although there is no record of notice sent to the veteran at 
that time explaining the disposition of his claim, it is 
presumed that the RO advised the veteran of the September 
1977 determination, unless rebutted by clear and convincing 
evidence to the contrary. See Baldwin v. West, 13 Vet. App. 
1, 6 (1999); Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), 
citing United States v. Chemical Foundation, Inc., 272 U.S. 1 
(1926) (a presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, it is presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO).  The veteran has 
not alleged he did not receive notice of the 1977 denial, 
and, regardless, the claim was reconsidered on the merits in 
March 1992, which the veteran did receive notice of and did 
not appeal. Accordingly, the March 1992 decision was the last 
final rating decision; the RO declined to reopen the claim 
finding, "no new and material evidence has been submitted to 
warrant granting service connection for a back disability." 

At the time of the 1992 decision, the record included service 
medical records confirming the veteran's in-service back 
injury in January 1951, but also reflecting the veteran's 
full recovery and return to active duty for over three years 
after the injury. The record also included reports of a work-
related back injury in June 1976 and subsequent back 
treatment. The record did not include any evidence showing a 
nexus between his current back problem and any in-service 
disease or injury.  

Since March 1992, potentially relevant evidence received 
includes: (1) September 2003 and July 2004 joint statements 
by Reverend and Mrs. CM where the couple essentially restated 
an opinion previously submitted in November 1976; (2) a 
December 2003 private treatment record and opinion by Dr. 
AGR, DC; and (3) a May 2004 VA examination and opinion report 
by Dr. LW, MD/PhD.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the record as of March 1992 showed the veteran's 
currently diagnosed back condition and the veteran's in-
service back injury, but lacked evidence of a nexus between 
the diagnosis and the in-service injury.  

Accordingly, for evidence to be new and material in this 
matter, it would have to go to providing a nexus between his 
current low back condition and an in-service disease or 
injury. In this case, the Board concludes new and material 
evidence has been provided. Namely, the December 2003 report 
of examination by private chiropractor, Dr. AGR, provided a 
medical opinion that the in-service injury may be related to 
the veteran's current low back condition. Dr. AGR concluded 
the following:

"My examination and x-ray report, which are attached to 
this report, document the [loss] of range of motion in 
the lumbar spine with pain and the presence of 
degenerative arthritis in the lumbar spine.... Based upon 
my review of the prior medical record and my examination 
and x-rays it is my opinion that it is entirely possible 
that the injuries documented by the US Navy Hospital 
could very well have been the initiating factor to this 
current Traumatic Arthritic condition."

The additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).   

It is noteworthy that neither the lay statements of Reverend 
and Mrs. CM, nor the May 2004 VA examination, constitute new 
and material evidence. The lay statements are almost 
identical to the joint statement they issued in November 1976 
when the veteran submitted his initial claim. The VA 
examination, moreover, reports against the veteran's claim as 
is discussed below.

The Board finds that the evidence received subsequent to 1992 
is new and material and serves to reopen the claim for 
service connection for residuals of a low back injury. The 
Board can, at this point, now adjudicate the reopened claim, 
as the RO also reopened the claim and considered it on the 
merits in the June 2004 rating decision.




Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for chronic residuals of a low back injury, in 
this case arthritis, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). As 
will be explained below, no legal presumption is applicable 
here because there is no evidence that the veteran's current 
medical condition manifested within one year of discharge 
from service.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current back pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994). He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's contentions have not changed since his initial 
claim in September 1976. That is, the veteran states his 
current back problems started after his in-service injury in 
January 1951 when he fell seven feet from a ladder to a 
ship's deck while in the Navy. He claims that immediately 
after the accident he "lost all feeling in [his] body from 
the waist down." While the service medical records confirm 
the accident, they also show a full recovery. The back 
injury, described by the service records as "back 
stiffness" and "moderate right paraspinal muscle spasm and 
tenderness over spines L-3 and L-4," was treated with strict 
bed rest, sedation, heat and massage for six days, at which 
point the veteran returned to active duty. 

The veteran's repeated contention that the January 1951 
accident left him paralyzed from the waist down is not 
supported by the service medical records and simply is not 
credible. The physicians during service specifically tested 
for spinal fractures and signs of paralyzation. The x-rays 
revealed no fractures, and the "complete regional physical 
examination was negative except patient had trouble moving 
about due to back stiffness."  The Board also finds it 
pertinent that service medical records from the three years 
following the January 1951 injury contain no complaints or 
findings indicative of an ongoing back problem. At 
separation, the veteran's April 1954 exit examination shows 
no abnormalities to the spine or any other musculoskeletal 
problems. 

Indeed, aside from the in-service injury, the record contains 
no evidence of any low back injury or disease until June 1976 
where the veteran was hospitalized for a work-related back 
injury to include fractures to the lumbosacral spine at L1 
and L2. The Board notes that the veteran submitted multiple 
statements from his wife and friends Rev. and Mrs. CM that 
attest to continuing back pain "from time to time" as early 
as 1961. These statements are of limited probative value, 
however.  It is especially relevant that at the time he 
injured his back in 1976, the veteran did not report a prior 
medical history of continuous back pain or, for that matter, 
any back-related problems. The Board has reviewed the records 
for private treatment received from August 1975 until the 
1976 back injury, and at no time did the veteran complain of 
back problems or relate a history of chronic back problems.

Regardless, even accepting, for the sake of argument, that 
the veteran experienced some back pain between service and 
the injury in 1976, the question still remains as to whether 
that back pain and the subsequently diagnosed chronic back 
disorder is related to the in-service injury or the work-
related injury in 1976.  That is a medical question which the 
veteran's friends and spouse, as well as the veteran himself, 
are not competent to answer.

The record clearly shows that the veteran has a current 
diagnosis of traumatic arthritis of the lumbar spine at L1 
and L2. The record also undoubtedly confirms that the veteran 
suffered an in-service back injury in January 1951.  To 
warrant service connection, however, the evidence must show a 
nexus between the in-service injury and the veteran's current 
medical condition. The Board concludes no such nexus has been 
shown.

Although the veteran's private chiropractor concluded that 
his current medical condition may be connected to his in-
service injury, subsequent medical examination by a VA MD/PhD 
concludes otherwise. Specifically, following a May 2004 
examination, Dr. LW, MD/PhD diagnosed the veteran as follows:

"My diagnostic impression of [the veteran] is that he 
is status post remote compression fractures to the 
lumbosacral spine. It is my medical opinion that it is 
less likely than not that the veteran's current 
traumatic arthritis of the lumbar spine is secondary to 
his inservice contusion of the lower back. This opinion 
is based on the diagnosis of contusion of the back at 
the original inservice injury and on the veteran's 
apparent complete recovery at that time. The second 
injury sustained in 1976 was of a severe nature. The 
force of the blow at impact was sufficient to cause 
crush injuries of both feet, and the medical evidence 
supports the onset of more serious back disability 
occurring at that time. It is therefore quite logical 
that the compression fractures in the lumbosacral spine 
were more likely caused by the second injury...." 

In rendering her decision, Dr. LW had access to and reviewed 
the veteran's complete medical history including in-service 
medical records, medical records from the veteran's low back 
injury in 1976, and Dr. AGR's December 2003 opinion and 
report.  

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement. See Sanden v. Derwinski, 2 Vet. App. 97 (1992). In 
this case, Dr. AGR reviewed the veteran's in-service medical 
records but did not review the medical records related to the 
veteran's 1976 low back injury or Dr. LW's examination. 
Indeed, the veteran's representative fallaciously states that 
the Bethesda Hospital records are "unavailable because of 
the ten-year rule of destruction of medical records by that 
facility." The Board finds that not only are the records 
intact, but they are part of the veteran's claims file and 
were reviewed by the VA examiner. 

In addition to not reviewing the relevant medical records, 
Dr. AGR notes in his opinion that, "The patient also 
mentioned that in approximately 1976, he was seen in Bethesda 
Hospital for complaints of back pain." Clearly, Dr. AGR was 
misled regarding the severity of the veteran's back injury in 
1976 and based his conclusion on a significantly erroneous 
understanding of the veteran's medical history. A medical 
opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 
The exact nature of the 1976 injury is critical in this case, 
since an informed opinion must consider the circumstances of 
the 1951 and the 1976 injuries in order to determine which is 
the more likely cause of the veteran's disability.

The actual substance of Dr. AGR's opinion, moreover, is 
speculative at best. Although it is favorable to the 
veteran's claim at first glance, Dr. AGR's opinion offers no 
definitive etiology of the veteran's current condition. 
Instead, his opinion includes the phrases "entirely 
possible" or "very well could have been" to describe the 
likelihood that the 1951 in-service accident can be linked to 
the veteran's current diagnosis. Medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 
(1993). In contrast, Dr. LW definitively states, "It is my 
medical opinion that it is less likely than not that the 
veteran's current traumatic arthritis of the lumbar spine is 
secondary to his inservice contusion of the lower back." For 
these reasons, the Board finds Dr. LW's diagnosis and opinion 
more probative.  As for the argument of the veteran's 
attorney that "very well could have been" indicates some 
higher degree of likelihood than "entirely possible," the 
Board disagrees.  Neither phrase indicates anything other 
than mere speculation and does not even remotely approach the 
evidentiary standard of as likely as not. 

It must also be emphasized that Dr. LW's negative opinion is 
supported by the other medical evidence of record.  Not only 
did x-rays during service rule-out that any fracture had 
occurred at that time, but the radiologist in June 1976 
concluded that the compression fractures at L1 and L2 were 
"probably relatively recent fractures."  Clearly that 
contemporaneous notation by a radiologist viewing the 1976 x-
rays carries far more weight than the opinion of Dr. AGR 
almost three decades later.

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a low back disability must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
March 2004 letter sent to the claimant. The letter advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence. The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) he was provided with specific information 
as to why this particular claim was not granted to his 
satisfaction, and of the evidence that was lacking.  

The RO's March 2004 notice letter did not specifically tell 
the claimant to provide any relevant evidence in his or her 
possession.  However, he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim. 
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims. When considering the 
notification letter, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) as a whole, the Board finds that the 
veteran was aware and that it was ultimately his 
responsibility to give VA any evidence pertaining to this 
claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. Here, the March 2004 
notice letter provided substantial notice prior to the 
adjudication in June 2004. The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, and the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled. The file contains the post-service VA and 
private treatment records identified above including, but not 
limited to, the 1976 medical records from the Bethesda North 
Hospital in Montgomery, Ohio. The veteran's Navy service 
medical records from 1950 to 1954 are in the file. The basis 
of the veteran's claim is the January 1951 back injury 
occurring during his second term of active service. Even 
though he allegedly hurt his back sometime in the Army during 
his first term of active service, see January 1951 SMR, he 
never claimed he received treatment from 1946 through 1949 
and was deemed normal on his entrance exam in 1950. 
Accordingly, the records from his first term of active 
service are not needed to fairly consider his claim. 

The Board also notes that the veteran identified VA medical 
records from 1964-1965 and 1968-1970 and private physician 
Dr. Y, which the VA contacted but to no avail. The VAMC and 
Dr. Y's office responded stating they have no records under 
the veteran's name. 

The record also contains documents indicating the veteran 
receives Social Security benefits as of October 1974. Private 
medical records show that the veteran was hospitalized in 
October 1974 for a cardiac condition and again in 1975 and 
1976 for treatment. The SSA benefits, therefore, are clearly 
based on his cardiac, not back, disability and therefore not 
relevant to the claim here. The duty to obtain records only 
applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")    

The veteran has at no time referenced any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded a medical examination in May 2004, 
and the VA examiner provided an opinion unfavorable to this 
claim. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for residuals of a low back 
injury, the claim is reopened, and, to that extent only, the 
appeal is granted.  

Service connection for residuals of a low back injury is 
denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


